DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 10/19/2020 which has been entered. Claims 1-20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 13 and 17 being independent.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/19/2020, with respect to the rejection(s) of Claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harris (9,106,724 B1) in view of McCormack et al (2016/0150085 A1), and further in view of Raghav et al (2007/0036284 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (9,106,724 B1) in view of McCormack et al (2016/0150085 A1), and further in view of Raghav et al (2007/0036284 A1). 
As per Claim 1, Harris teaches a system to enhance data messages between end-user client computing devices and contact center agent computing devices in a contact center environment, comprising: an intermediary device disposed in a data communication path of a contact center between an electronic communications network and a contact center agent 102, 103, 112, 114 and 118; Column 2, Lines 41-58; Column 5, Lines 28-37). 
Harris also teaches the intermediary device to being configured to: receive, via the electronic communication network, a first data message having a first characteristic (Column 2, Lines 21-30; Column 3, Lines 44-54; Column 7, Lines 19-34); receive, via the electronic communications network, a second data message having the first characteristic (Column 2, Lines 21-30; Column 3, Lines 44-54; Column 7, Lines 19-34); and determine a session relationship between the first data message and the second data message based on the first characteristic in common between them (Column 6, Lines 37-55). 
(Note: In Column 2, Lines 21-30; Harris describes received communications being tagged with the identities of the customer and the agent, the department the communication falls under, the supervisor associated with the communication, the reason for the communication, and the status of the communication matter [i.e. open or closed]. In Column 3, Lines 44-54; Harris describes maintaining point-identifier pairs that associate a communication identifier with a caller/caller account)
(Note: In Column 7, Lines 19-34; Harris describes an aggregator storing tags associated with individual communication and/or message threads and indicates that the associated tags may include a caller or agent identifier [i.e. first characteristic: caller identifier and second characteristic: agent identifier])
(Note: In Column 6, Lines 37-55; Harris describes message threads [communications between callers and call center agents] having notes and/or transcripts being added to the message thread. A transcript of an interaction represents a series of first and second messages and the transcript itself represents a session relationship)

However, McCormack teaches receiving, via the electronic communication network, a first data message having a first sentiment (Figure 2 – Reference 232; Page 6, Paragraphs [0062] and [0065]); and receiving, via the electronic communications network, a second data message having a second sentiment (Figure 2 – Reference 232; Page 6, Paragraphs [0062] and [0065]). 
(Note: In paragraphs [0062] and [0065], the monitoring module described by McCormack performs real-time monitoring of an interaction’s attributes [i.e. customer sentiments]. McCormack describes monitoring customer from the start of a communication session [1st sentiment: customer happy] and as the communication progresses customer sentiment deteriorates [i.e. 2nd sentiment: customer angry/frustrated])
McCormack also teaches receiving, from the contact center agent computing device, a control data message, the control data message indicating a request to perform analysis of the first data message and the second data message (Figure 2 – Reference 224 and 232; Page 5, Paragraph [0056]; Page 6, Paragraphs [0062] and [0065]); and determining a difference in sentiment between the first sentiment and the second sentiment (Figure 2 – Reference 232; Page 6, Paragraph [0062]). 
(Note: Paragraph [0026] of Applicant’s Specification indicates control data messages may be received from a control computing device which provides control signals to data 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris with the system as taught by McCormack to provide a mechanism to intercede in an interaction where a customer is demonstrating dissatisfaction with an enterprise wherein the customer may be incentivized to continue their relationship with the enterprise as it is easier to keep an existing customer than gain a new one.
The combination of Harris and McCormack does not teach generating, based on the difference in sentiment, derivative content comprising an indication of the difference in sentiment; and providing, to the contact center agent computing device, a third data message comprising the derivative content and the second data message. 
However, Raghav teaches generating, based on the difference in sentiment, derivative content comprising an indication of the difference in sentiment (Figure 4 – Reference 402; Page 3, Paragraph [0026]); and providing, to the contact center agent computing device, a third data message comprising the derivative content and the second data message (Figure 4 – Reference 400; Page 3, Paragraph [0026]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.

(Note: In Column 6, Lines 37-55; Harris describes message threads having notes added to the message thread. In paragraph [0065], McCormack indicates that attributes of a communication may include communication session type and static details of communication session. A third attribute is customer sentiments which is obtained from the monitoring of the active communication. The derivative content is the determined emotional state)
(Note: In paragraph [0062], McCormack indicates non-voice communication may be used [e.g. text messages, emails, web chat, etc.]. Assuming the first message is customer input, and the second message is agent input. Attaching the emotional context to the first message [customer input] creates a third message – customer input with derivative content [emotion])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, device and method taught by Harris and McCormack with the system, device and method taught by Raghav to provide call center agents with insight regarding the emotional state of the customer enabling the agent to employ strategies [i.e. discounts/upgrades] for dissatisfied customers in an effort to retain customer considering ending their relationship with the enterprise. 
As per Claim 3, the combination of Harris, McCormack and Raghav teaches wherein the intermediary device is further configured to: generate additional derivative content including at 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.
As per Claim 5, the combination of Harris, McCormack and Raghav teaches wherein the intermediary device is further configured to: provide, to the contact center agent computing device, the first data message received via the electronic communication network; and receive, from the contact center agent computing device, the control data message generated responsive to receipt of the first data message from the intermediary device as described in Claim 1 above.
(Note: In Column 2, Line 65 – Column 3, Line 8; Harris describes a media server receiving incoming communications via an aggregator [intermediary device] and in Column 3, Lines 32-37; Harris describes the IVR automatically responding to received communications [SMS/MMS messages]. In Column 5, Lines 9-19; Harris describes the contact handling system using the aggregator to send communications as instructed by the contact handling system [i.e. to agent workstations]. The control data message is described in Claim 1 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.
405; Figure 5 – Reference 515; Page 3, Paragraphs [0026] and [0027]).
(Note: In paragraph [0026], Raghav describes relevant context attachments [i.e. email from the calling party] being attached to an incoming communication notification. The context information [i.e. data message characteristics – calling party name, automatic number identification [ANI] data, priority information, subject of communication, etc.] is aggregated to inform the communication recipient of the message’s purpose. In paragraph [0027], Raghav describes replicating a message with the intent of enabling the entry of additional context information [i.e. notes]. It is reasonable that this process may be repeated for as many messages as required)
Harris additionally teaches providing the third data message including the derivative content and at least one of the first replicated data message and the second replicated data message (Column 3, Lines 55-60). This is also taught by Raghav (Page 2, Paragraph [0018]; Page 3, Paragraph [0025]). (Note: Applicant's Specification indicates that derivative content includes source data, subject matter/topic area, intended destination, intent, etc. These are taught in the cited passages)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby 
As per Claim 9, the combination of Harris, McCormack and Raghav teaches wherein the intermediary device is further configured to: intercept the first data message sent via the electronic communication network to the contact center computing device; and intercept the second data message sent via the electronic communication network to the contact center computing device as described in Claim 1. (Note: The third-party aggregator described by Harris may be used to accept incoming communications [data messages] directed towards call center elements as well as parties outside of the call center)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.
As per Claims 10 and 20, the combination of Harris, McCormack and Raghav teaches wherein the intermediary device is further configured to: receive, from the contact center computing device, a fourth data message generated in response to the third data message, the fourth data message including the derivative content provided with the third data message; remove, from the fourth data message, the derivative content; and forward, via the electronic communication network, the fourth data message with the derivative content removed.
(Note: The message threads described by Harris represent a conversation where a first party [caller – first message] engages with a second party [agent – second message]. The first 
(Note: In paragraph [0020], Raghav describes providing a callee the remove sensitive information. In paragraph [0031], Raghav also describes allowing a caller to remove or modify context. As the aggregator may receive or initiate communications, it functions as both a caller and a callee within the system which gives it the capability to remove sensitive information [i.e. derivative content])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Harris and McCormack with the system and method as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.
As per Claim 11, the combination of Harris, McCormack and Raghav teaches wherein the intermediary device is further configured to: provide, for presentation by the contact center agent computing device, the third data message as part of a user interface, the user interface to present the derivative content included in the third data message (McCormack: screen pop message –Page 5, Paragraph [0056]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.
As per Claim 13, the combination of Harris, McCormack and Raghav teaches an intermediary device to enhance data messages between end-user client computing devices and contact center agent computing devices in a contact center environment as described in Claim 1. Harris also teaches a data message aggregator mechanism executed on one or more processors (Figure 1B – References 103; Column 9, Lines 29-33)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and device taught by Harris and McCormack with the system and device as taught by Raghav to ensure a call center agent knows the purpose of a communication; thereby allowing the agent to retrieve the information needed to assist the subscriber prior to engaging with the subscriber.
As per Claim 17, the combination of Harris, McCormack and Raghav teaches a method of enhancing data messages between end-user client computing devices and contact center agent .
Claims 4, 6, 7, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (9,106,724 B1) in view of McCormack et al (2016/0150085 A1), and further in view of Raghav et al (2007/0036284 A1) as applied to Claims 1, 13 and 17 above, and further in view of SYLVES (2014/0220526 A1).
As per Claims 4, 15 and 19, the combination of Harris, McCormack and Raghav teaches the system, device and method as described in Claims 1, 13 and 17. The control data message is taught as described in Claims 1-3 above. The combination of Harris, McCormack and Raghav does not teach receiving from the contact center agent computing device, the control data message indicating a type of additional derivative content. 
However, Sylves teaches receiving from the contact center agent computing device, the control data message indicating a type of additional derivative content (Page 2, Paragraph [0023]). (Note: In paragraph [0023], Sylves describes a user supplying parameters to a reporting server that is used by the reporting server in conjunction with the aggregation server to report results of the query)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, device and method taught by Harris, McCormack and Raghav with the system, device and method as taught by Sylves to provide call center agents 
As per Claim 6, the combination of Harris, McCormack, Raghav and Sylves teaches wherein the intermediary device is further configured to: receive, from the contact center computing device, the control data message including a text-based message indicating a command to the derivate content as described in Claims 1 and 4 above. (Note: The specifying of attributes [text based message] at agent workstations to query the reporting server results in determining context [sentiment/emotion – derivative content])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris, McCormack and Raghav with the system as taught by Sylves to provide call center agents with insight regarding the emotional state of the customer enabling the agent to employ strategies [i.e. discounts/upgrades] for dissatisfied customers in an effort to retain customer considering ending their relationship with the enterprise.  
As per Claims 7 and 16, the combination of Harris, McCormack, Raghav and Sylves teaches modifying, responsive to the receipt of the control data message, the generation of the derivative content based on the first characteristic as described in Claims 1 and 4. (Note: Including additional parameters in the reporting server query [identities of the customer and the agent, the department the communication falls under, the supervisor associated with the communication, the reason for the communication, and the status of the communication matter] provides additional context that may be attached to the message thread)
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramkumar et al (9,191,513 B1), McGann et al (2017/0111509 A1), Dwyer et al (2015/0195406 A1), Scott et al (2011/0010173 A1), SETH et al (2015/0178371 A1), Kanevsky et al (2014/0074945 A1), Meijer et al (2010/0082751 A1), MELAMED et al (2010/0161315 A1), Ananthakrishnan et al (2015/0036813 A1), O’Connor et al (2015/0358463 A1) and Hartman (8,843,563 B1). Each of these references describes systems and methods for attaching context information for incoming communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHARYE POPE/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652